Citation Nr: 1337229	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  10-32 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

4.  Entitlement to service connection for a skin disease, claimed as jungle rot.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

6.  Entitlement to service connection for colon polyps.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issues of erectile dysfunction, hypertension, GERD, colon polyps and a skin disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Peripheral neuropathy of the upper extremities has not been shown during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for entitlement to service connection for peripheral neuropathy of the upper extremities have not been met.  38 U.S.C.A. §§ 1110, 5103(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A December 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a June 2010 statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA need not obtain an examination as the evidentiary record does not show that the Veteran currently suffers from peripheral neuropathy of the upper extremities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009); Dingess/Hartman, 19 Vet. App. at 486.  


II.  Service connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007).  

The Veteran claims that peripheral neuropathy of the upper extremities is caused by exposure to herbicides while serving in Vietnam.

The competent medical evidence of record does not demonstrate that the Veteran currently suffers from peripheral neuropathy of the upper extremities.  While the evidence shows that the Veteran was diagnosed as having possible cervical spondylosis with neuropathy of the right upper extremity during the May 2005 Agent Orange examination, there has been no diagnostic testing to confirm this diagnosis and there have been no definitive diagnosis or findings of the disability since the May 2005 examination.  Subsequent medical treatment records during the appellate time period show no evidence of a cervical spine disability or peripheral neuropathy.  On physical examination during VA treatment in August 2007, no musculoskeletal or neurological abnormalities were found.  

A current disability is required in order to establish service connection.  Brammer, 3 Vet. App. at 225.  There is no evidence that the Veteran has had the claimed disability at any time from when he first filed his claim for service connection in August 2007.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Service connection may not be granted for a diagnosis of a disability by history.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet.App. at 435, as to the specific issue in this case, determining whether the Veteran currently has peripheral neuropathy of the upper extremities falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.  

In the absence of evidence of a current disability, the preponderance of evidence is against the claim for service connection; there is no doubt to be resolved; and service connection is not warranted.



ORDER

Service connection for peripheral neuropathy of the upper extremities is denied.


REMAND

The Veteran has been diagnosed as having erectile dysfunction.  Service treatment records show that the Veteran was diagnosed as having a venereal disease in July 1968.  Therefore, an examination is necessary to determine whether the Veteran's erectile dysfunction is related to his inservice disease.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).  

The Veteran has been diagnosed as having colon polyps.  The Veteran was afforded a VA Agent Orange examination in May 2005.  The examiner stated that since the Veteran has no family history of colonic polyps, the possibility must be considered that they may be associated to Agent Orange.  As this opinion is speculative and the Veteran is presumed exposed to Agent Orange due to his Vietnam service, an opinion is necessary to clarify whether the Veteran's colon polyps are related to exposure to Agent Orange.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

The Veteran was diagnosed during the May 2005 VA Agent Orange examination as having dermatophytosis pedis with tinea cruris, which the examiner opined was incurred in service.  It is unclear whether the Veteran currently suffers from a skin disease.  Therefore, an examination is necessary to determine whether the Veteran currently suffers from a skin disease related to service.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

On the claims for service connection for erectile dysfunction, hypertension, and GERD, each claimed as secondary to posttraumatic stress disorder (PTSD), the RO did not issue a supplemental statement of the case following the grant of service connection for PTSD in December 2012, requiring further procedural development. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain complete copies of any pertinent VA outpatient treatment records dated from August 2010 to the present and associate these records with the claims file.

2.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge of and/or who were contemporaneously informed of his in-service and/or post-service erectile dysfunction, hypertension, GERD, colon polyps and a skin disease.  Provide an appropriate amount of time to submit this lay evidence. 

3.  After completion of the above development, schedule the Veteran for an examination to determine the etiology of his erectile dysfunction.  The examination report must reflect review of all pertinent material of record.  

Based on examination results, the examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the current erectile dysfunction is related to active service, including the in-service diagnosed venereal disease.  

If not, the examiner must provide an opinion as to whether it is at least as likely as not that the current erectile dysfunction is caused or aggravated by the Veteran's service-connected PTSD.  

The term "aggravation" means a permanent increase in severity of the erectile dysfunction, that is, a worsening of the underlying condition not due to the natural progress of the disability, or a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for an examination to determine the etiology of his colon polyps.  The examination report must reflect review of all pertinent material of record.  

Based on examination results, the examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the current colon polyps are related to active service, including the in-service exposure to Agent Orange.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for an examination to determine the etiology of any current skin disease.  The examination report must reflect review of all pertinent material of record.  

Based on examination results, the examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current skin disease is related to active service, including the in-service exposure to Agent Orange.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  After the above development has been completed, and any additional development required to adjudicate the claims of service connection for hypertension, and GERD as secondary to service-connected PTSD, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


